Citation Nr: 1811787	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-03 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS) prior to November 26, 2013, and in excess of 30 percent thereafter.

4.  Entitlement to an initial compensable rating for heart murmur to include chest pain and shortness of breath.

5.  Entitlement to an initial rating in excess of 10 percent for left lower extremity Achilles tendonitis.  

6.  Entitlement to an initial rating in excess of 10 percent for right lower extremity Achilles tendonitis.  

7.  Entitlement to an initial rating in excess of 10 percent for lumbar strain prior to November 26, 2013, and in excess of 20 percent thereafter.

8.  Entitlement to an initial compensable rating for calf strain of the left lower extremity.

9.  Entitlement to an initial compensable rating for calf strain of the right lower extremity.

10.  Entitlement to service connection for a right shoulder disability.

11.  Entitlement to service connection for a left shoulder disability.

12.  Entitlement to service connection for bilateral pes planus.

13.  Entitlement to service connection for a genitourinary condition.

14.  Entitlement to service connection for vision problems.

15.  Entitlement to service connection for psychiatric disability.

16.  Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1988 to July 1992, including service in the Persian Gulf and his decorations include the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) from April 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  A December 2012 rating decision increased the Veteran's ratings for patellofemoral syndrome of the right and left knees to 10 percent for each knee effective August 24, 2009.  A February 2017 rating decision increased the Veteran's rating for irritable bowel syndrome from 10 percent to 30 percent effective November 26, 2013; increased the rating for lumbar strain from 10 percent to 20 percent effective November 26, 2013; and granted right lower extremity radiculopathy with an evaluation of 20 percent from February 9, 2017.

The issues of an initial rating in excess of 10 percent for left and right lower extremity Achilles tendonitis and right and left lower extremity calf strain, entitlement to an initial compensable rating for heart murmur to include chest pain and shortness of breath, and entitlement to service connection for a left shoulder disability and a genitourinary condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by pain with flexion greater than 45 degrees and extension less than 10 degrees.

2.  The Veteran's left knee disability is manifested by pain with flexion greater than 45 degrees and extension less than 10 degrees.

3.   Throughout the appeal, the Veteran's IBS has been severe and manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

4.  The Veteran's calf strain of the left lower extremity is productive of painful motion.

5.  The Veteran's calf strain of the right lower extremity is productive of painful motion.

6.  Right shoulder strain was onset in service.

7.  The Veteran's pes planus was noted at entrance into active duty.

8.  It is shown that the pre-existing bilateral pes planus underwent a permanent increase in severity during service. 

9.  The Veteran does not have a current diagnosis of a vision problem, other than a refractive error.

10.  The Veteran's PTSD was onset in service.

11.  The Veteran does not have hearing loss for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.59, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2017).

2.  The criteria for an evaluation in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.59, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2017).

3.  Throughout the appeal period, the criteria for a rating in excess of 30 percent for IBS have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.114, Diagnostic Code (DC) 7319 (2017).

4.  The criteria for an initial rating of 10 percent rating for calf strain of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.73, DC 5311 (2017).

5.  The criteria for an initial rating of 10 percent rating for calf strain of the right lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.73, DC 5311 (2017).

6.  Right shoulder strain was incurred in service.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The criteria for service connection for bilateral pes planus have been met. 38 U.S.C. §§ 1110, 1131, 1153, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2017).

8.  The criteria for service connection for vision problems have not been met.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2017).

9.  PTSD was incurred in service.  38 U.S.C. §§ 1110, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

10.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

A.  Right and left knees

The Veteran contends that a higher rating is warranted for his right and left knee disabilities.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's right and left knee disabilities are currently rated under DC 5260, which evaluates limitation of flexion.  A 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Other diagnostic codes applicable to a knee disability include DCs 5256, 5257, 5258, 5259, 5261, 5262, and 5263.  DC 5256, which evaluates ankylosis of the knee, provides for a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  A 50 percent rating is assigned when there is ankylosis of the knee in flexion between 20 and 45 degrees.  A 60 percent rating is assigned for extremely unfavorable ankylosis in flexion at the angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 5256. 

Under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257.

Under DC 5258, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  

Under DC 5259, when semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  

Under DC 5261, which evaluates limitation of extension, a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.

Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.

A May 2009 report of medical history showed report of "trick" or locked knee.  At the February 2010 VA examination, the Veteran reported bilateral knee pain with stiffness and pain on stairs and after running.  He reported that pain occurs daily and there are no flareups.  The examination revealed range of motion of both knees to 135 degrees of flexion and full extension to zero degrees.  After the final range of repetitive motion, there was no change in range of motion and no pain, fatigability, weakness, lack of endurance, or incoordination of either knee.  Patellar alignment and tracking was noted to be normal with no subluxation.

A March 2010 VA examination showed the bilateral knees moved generally fully and painlessly and there were no signs of instability.

At the February 2017 VA examination, the Veteran also reported no flareups.  Upon examination, range of motion of the left and right knees were both normal from zero to 140 degrees.  Pain was noted on examination but it did not result in functional loss.  The Veteran was able to perform repetitive testing with at least three repetitions with no additional functional loss or range of motion after three repetitions.  The examination showed no ankylosis and no joint instability.  The examiner also noted the Veteran did not have recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment, and no meniscus (semilunar cartilage) condition.

A higher rating is not warranted for the right or left knee under DC 5260 as the Veteran's flexion has been no less than 135 degrees for both the right and left knees throughout the appeal period.

The Board has also considered whether it may be appropriate to rate the Veteran's left knee disability under other diagnostic codes, but finds that no higher or additional evaluations are warranted.  A higher rating is not warranted under DC 5261 as the Veteran's extension has been zero degrees throughout the appeal period.  DCs 5256, 5257, 5262, and 5263, which provide ratings for ankylosis, recurrent subluxation or lateral instability; impairment of tibia and fibula, and genu recurvatum, respectively, are not applicable as there is no evidence of such impairments.  Therefore, a higher rating or separate rating is not available under these DCs.

B.  Irritable bowel syndrome (IBS) 

The Veteran contends that a higher rating is warranted for his IBS.  He contends that after returning from the Gulf War, he experienced symptoms of diarrhea, and or alternating diarrhea and constipation with more or less constant abdominal distress.  See February 2011 notice of disagreement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's IBS has been rated under 38 C.F.R. § 4.114, Diagnostic Codes 7319, as 10 percent prior to November 26, 2013; and a 30 percent thereafter.  Diseases of the digestive system, particularly within the abdomen, which while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Thus, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System" do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.

The Schedule of Ratings-Digestive System directs that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

Under DC 7319, a 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A maximum 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.  The words "mild," "moderate" and "severe" are not defined in the rating schedule, and the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6.

A December 2009 VA treatment record shows a complaint of upper abdominal pain, worsened by eating, loose stools, and increased flatulence.  The Veteran reported that his symptoms were less than a week in duration and he had no nausea or vomiting.

The February 2010 VA examination shows heartburn and frequent rumbling in his stomach with flareups of diarrhea and cramping.  The flareups lasted three to ten days and occurred off and on, and he could not quantify how often they occurred.  He reported that he generally had two to three watery stools during that time and two to three firm, hard stools between flareups.

The Veteran visited the emergency room in May 2012 for upper abdominal pain with vomiting.

The November 2013 VA examination shows abdominal pain occurring at least monthly pronounced, periodic, and unrelieved by standard ulcer therapy.  The examiner noted cramping and diarrhea with four or more episodes per year lasting less than one day.  An October 2015 lower gastrointestinal endoscopy showed chronic colitis.

The February 2017 VA examination shows diagnoses of irritable bowel syndrome and ulcerative colitis.  It is noted that his October 2015 colonoscopy led to the diagnosis of ulcerative colitis.  Since this diagnosis, he was initiated on mesalamine which has improved his symptoms.  He has previously noted blood in his stool however, this has not occurred since starting mesalamine.  The Veteran reports that his diarrhea occurs somewhat predictably and almost always shortly after eating a meal.  The examiner noted frequent episodes of bowel disturbance with abdominal distress occurring seven or more times in the past twelve months.  The examiner noted no weight loss and no malnutrition.

The Board has determined a 30 percent rating is warranted for IBS throughout the appeal period.  A 30 percent rating is the maximum rating under DC 7319.  The Board has considered evaluating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), to include DC 7323 for ulcerative colitis.  A higher rating is not warranted under DC 7323 because, although the Veteran has frequent exacerbations of ulcerative colitis, they are not productive of malnutrition.  The Board finds no other applicable DC that would avail the Veteran of a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

C.  Calf strains of the left and right lower extremities

The Veteran contends that higher ratings are warranted for calf strains of the left and right lower extremities because of severe, daily pain and discomfort.  He reports loss of power, weakness, a lowered threshold of fatigue after normal usage, fatigue pain, and coordination problems.  See June 2010 notice of disagreement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's calf strains of the left and right lower extremities are rated noncompensable under 38 C.F.R.  §§ 4.73, DC 5311.  Under DC 5311, a noncompensable rating is warranted for slight injury, a 10 percent rating is warranted for moderate injury, a 20 percent rating is warranted for moderately severe injury, and a 30 percent rating is warranted for severe injury.

The February 2010 VA examination showed a diagnosis of calf muscle strain, which the examiner determined was not tendonitis of the calf muscles.  The February 2017 VA examination revealed current mild pain in the bilateral calves as approximately two on a scale of zero to ten.  The examination showed no penetrating or non-penetrating muscle injury.  Muscle strength testing was normal and there was no muscle atrophy.  The examiner also noted no scars or fascial defects associated with a muscle injury.  He determined the muscle injuries did not affect muscle substance or function.  

The Board finds that separate 10 percent ratings are warranted for calf strains of the left and right lower extremities for painful motion.  The United States Court of Appeals for Veterans Claims (the Court) recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  Id.   As the evidence shows the Veteran reported that his calf strain of the left and right lower extremities has been manifest by painful motion throughout the appeal period, the Board finds that a 10 percent rating is warranted for calf strain of the left lower extremity and a 10 percent rating is warranted for calf strain of the right lower extremity throughout the appeal period.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) (2012) and its implementing regulation, 38 C.F.R. § 3.304(d) (2017), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A.  Right shoulder disability

The Veteran contends that rucksack and weapon marching during his airborne and ranger training as a combat infantry officer impacted his shoulder condition.  He contends that, over the years, he has had severe, daily pain and discomfort in his shoulder.  He also contends his shoulder condition is secondary to his service-connected lumbar spine condition.  See June 2010 notice of disagreement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has a current diagnosis of right shoulder sprain and rotator cuff repair with residual scars.  See November 2013 VA examination.  The August 2017 VA examiner diagnosed right shoulder strain with a date of diagnosis as 1990, which was during the Veteran's service.  The examiner notes the Veteran originally injured his right shoulder in 1990 during a training accident and he was seen and treated for the injury at the time and diagnosed with a shoulder condition/strain.  He notes that the Veteran was seen for shoulder pain or a shoulder issue in 1995, has done physical therapy, and reported that his shoulder has remained in the same condition.   

Private treatment records show treatment for a right shoulder condition from September 1995 through November 1996.  A May 2012 VA treatment record shows left shoulder pain.  Private treatment records show the Veteran underwent a right shoulder arthroscopy in October 2013 and treatment for right shoulder conditions from June to August 2014.

The Board finds the report of the Veteran regarding the onset of his right shoulder symptoms in training during service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds that service connection for right shoulder strain is warranted.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

B.  Bilateral pes planus

The Veteran contends that the impact of rucksack and weapon marching during both Airborne and Ranger Training as a combat infantry officer permanently aggravated his feet beyond natural progression and he has severe, daily pain and discomfort.  See June 2010 notice of disagreement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A Veteran will be considered to have been in sound condition when examined and accepted for service, except as to defects, infirmities, or disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).   In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

A December 1984 examination, prior to entrance into service, shows pes planus of the third degree listed as a defect.  As the Veteran's condition was noted at entrance by the examining physician, the question before the Board is whether the Veteran's pes planus was aggravated beyond its normal course during service.  

A periodic examination during service in May 1991 shows severe pes planus.  The May 1992 exit examination does not note pes planus and the Veteran does not report foot trouble on his April 1992 report of medical history.

At the February 2010 VA examination, the Veteran reported pain on the plantar surface of his feet.  He indicated that he tended to walk on his toes and if he tried to run or march and must do a heel toe gait then he had pain.  He reported tingling of his feet in the morning.  He reported that he did not wear orthotics or special shows, but had a cushioned heel pad.  Upon examination, the examiner determined the Veteran had pes planus with flattening of the longitudinal arch but no abnormal prominence of the naviculars.  He determined there was no eversion of the hind foot when he stands and the alignment of the tendo Achilles to the long axis of the tibia and the hind foot was in neutral.  He noted the Veteran had a normal gait and could stand and walk on the heels and toes.  The November 2013 Disability Benefits Questionnaire shows the Veteran reported numbness in his feet and pain when standing.  

The Board acknowledges the negative opinion provided by the February 2010 VA examiner in regard to aggravation.  However, the Board finds the Veteran's contention that his pes planus was aggravated by service to be both competent and credible.  See Falzone v. Brown, 8 Vet. App. 398, 403 (2005) (holding that pes planus is the type of condition that lends itself to lay observation).  Accordingly, the Board finds that the Veteran's pre-service pes planus was aggravated by service and service connection is warranted.

C.  Vision problems

The Veteran contends that his vision worsened while in the military and, because of this, he had to undergo surgery.  See June 2010 notice of disagreement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A December 1984 examination prior to entrance into service, shows defective distant vision of 20/30 in the right eye and 20/50 in the left eye, which is correctable to 20/20 in both eyes with lenses.  Throughout service, the Veteran has a refractive error for which he wears eyeglasses.  See June 1986 report of medical history and examination; April 1988 examination; July 1989 eyewear prescription; May 1991 examination; April 1992 report of medical history; May 1992 examination.

A September 2003 private record shows an injury to the right eye occurred after service in 2002 with no residual loss.  The treatment record shows no visual disturbance, no red eye, no double vision, no difficulty seeing at the periphery, no eye injury, and no glaucoma.  An April 2009 private record shows a diagnosis of viral conjunctivitis.  A May 2009 medical record shows the Veteran has Lasik eye surgery to correct his vision.  The evidence does not show any other treatment for a vision problem.

For purposes of entitlement to VA benefits the law provides that refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Therefore, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Myopia and presbyopia are refractive disorders.  See Dorland's Illustrated Medical Dictionary (28th Ed. 1994) at 1094.

Accordingly, to the extent that the Veteran is claiming service connection on a direct basis for the refractive error seen in his medical records, the Board finds that it may not be granted on a direct basis because refractive error of the eye is a congenital or developmental defect and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Given the lack of evidence showing that the Veteran has a vision problem, aside from refractive error, the claim must be denied.  

D.  PTSD

The Veteran contends that his PTSD is related to service as he was exposed to stressful situations during his service in Iraq.  See February 2011 notice of disagreement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).

The November 2013 Disability Benefits Questionnaire (DBQ) shows a diagnosis of PTSD.  The Veteran reported several stressors during service, including being lost in the darkness in Kuwait or Saudi Arabia; being at a site where a SCUD missile exploded over him; almost running into an enemy minefield at night; and driving through a vaguely marked minefield at night and unexpectedly running over heard objects that he feared would blow up; and being falsely alarmed of an enemy attack.  The examiner determined that all five stressors were adequate to support a diagnosis of PTSD and related to the Veteran's fear of hostile military or terrorist activity.

The Board acknowledges that the March 2010, September 2010, and February 2017 VA examiners did not diagnose PTSD.  However, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  

E.  Hearing loss

The Veteran contends that service connection is warranted for his bilateral hearing loss.  He contends that, while in the military, he was exposed to noise from tanks and other vehicles, artillery and small arms.  See October 2010 VA examination; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The October 2010 examination shows the Veteran does not have a diagnosis of hearing loss for VA purposes.  Additionally, the Veteran denied hearing loss at the October 2010 VA examination.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Id.; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385  to define hearing loss for VA compensation purposes).   As there is no evidence of hearing loss for VA purposes, his claim must be denied.  


ORDER

Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome is denied.

Entitlement to an initial rating of 30 percent for IBS is granted, subject to the applicable criteria governing the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for IBS is denied.

Entitlement to an initial rating of 10 percent for calf strain of the left lower extremity is granted, subject to the applicable criteria governing the payment of monetary benefits.

Entitlement to an initial rating of 10 percent for calf strain of the right lower extremity is granted, subject to the applicable criteria governing the payment of monetary benefits.

Service connection for a right shoulder strain is granted.

Service connection for bilateral pes planus is granted.

Service connection for vision problems is denied.

Service connection for PTSD is granted.

Service connection for bilateral hearing loss is denied.


REMAND

I.  Left and right lower extremity achilles tendonitis and lumbar strain and right and left lower extremity calf strain

The Veteran reported flareups of his left and right lower extremity achilles tendonitis and his lumbar strain.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of this decision, the Board finds that new VA examinations should be provided addressing the Veteran's left and right lower extremity achilles tendonitis and lumbar strain as well as right and left lower extremity calf strain.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Left Shoulder

The Veteran contends that his rucksack and weapon marching during his airborne and ranger training as a combat infantry officer impacted his shoulder condition.  He contends that, over the years, he has had severe daily pain and discomfort in his shoulder.  He also contends his shoulder condition is secondary to his service-connected lumbar spine condition.  See June 2010 notice of disagreement.

The Veteran has a diagnosis of left shoulder sprain.  See November 2013 VA examination.  The examiner determined the Veteran's shoulder condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness and was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner did not provide sufficient rationale for these opinions.  Further, the examiner did not address the question of whether the Veteran's left shoulder condition was aggravated by a service-connected condition, to include lumbar strain.

III.  Heart murmur to include chest pain and shortness of breath

The Veteran contends that a higher rating is warranted for his heart murmur to include chest pain and shortness of breath.  At the March 2010 VA examination, the Veteran reported occasional dyspnea which occurs a few times per month where he wakes up short of breath and at times during exertion.  The Veteran also reported chest pain with the shortness of breath which resolves when shortness of breath resolves, after a few minutes, and dizziness.  He denied palpitation and syncope.  The examiner noted, depending on the level of activity and the Veteran's symptoms, his METs level was five to six and he could walk one mile in a little over 15 minutes at approximately four miles per hour with a METs level of five to seven, but would be limited by trouble breathing.  The examiner determined this was a likely diagnosable but currently undiagnosed illness.  

However, at the February 2017 VA examination, the Veteran denied chest pain, but reported occasional dyspnea when walking up to one half of a mile.  The examiner noted no myocardial infarction, congestive heart failure, arrhythmia, infectious heart conditions, or pericardial adhesions.  The examiner found no evidence of cardiac hypertrophy or cardiac dilation.  Exercise stress testing was not performed.  Upon an interview-based METs test, the examiner determined the Veteran's METs level was greater than seven to ten METs.  He also determined the Veteran has no diagnosed heart condition.  Due to the discrepancy in the findings between the March 2010 and February 2017 VA examination, the Board finds a new VA examination is warranted to assess the current severity of the Veteran's heart murmur to include chest pain and shortness of breath.

IV.  Genitourinary condition

The Veteran contends he has chronic testicular pain dating back to 1991.  See June 2010 notice of disagreement.  August 1991 and October 1991 service treatment records show pain and swelling in the left testicle.  In May 1991 and April 1992 reports of medical history, the Veteran reported frequent or painful urination.

Post-service private treatment records show right testicle epididymitis which was diagnosed as a tordes appendix testis in April 1999 and left testicle pain in May 2000.  In a September 2003 private treatment record, the Veteran reported that in the testicular area, the tissue will tighten up occasionally and form a knot.  Private treatment records also show hematuria in January 2004; urinary symptoms including abnormal urine and intermittent urinary sensation in May 2005; and hematuria in September 2011.  At the February 2010 VA examination , the Veteran reported that he has an episode of urethral irritation with some left testicular pain and some mild discharge about two to three times yearly.  He reported that he has had nongonococcal urethritis in the past.  At the examination, he was asymptomatic.  He reported that he had no urinary symptoms, such as leakage, and did not require absorbent pads or catheters.  He stated that when he has one of these episodes two to three times yearly, it usually clears up.  If it does not clear up and he gets increased left testicular pain, he generally sees his primary care physician and is treated with antibiotics.  Upon examination, the examiner determined he did not have a current genitourinary condition and provided a negative nexus opinion.

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  The Veteran served in the Persian Gulf War.  The Veteran's claim for a genitourinary condition has not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the AOJ must provide the Veteran with appropriate notice of the evidence needed to establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and a VA examination to address his genitourinary symptoms.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his left and right lower extremity Achilles tendonitis, lumbar strain, left shoulder condition, and genitourinary condition.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left shoulder and genitourinary symptomatology and the nature, extent and severity of his left and right lower extremity Achilles tendonitis and lumbar strain. 

3.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his left and right lower extremity Achilles tendonitis and lumbar strain and right and left calf strain.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.
The examiner should identify all left ankle, right ankle, and lumbar spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Afford the Veteran an appropriate VA examination. After conducting any necessary testing and taking into account the history of the Veteran's disability, the examiner must opine as to:

(a) whether it is at least as likely as not that the Veteran's left shoulder condition is etiologically related to or had its onset in service.

(b) whether it is at least as likely as not that the Veteran's left shoulder condition was caused or aggravated (chronically worsened) by a service-connected disability, to include lumbar strain.

Please note that the examiner must answer both the causation and the aggravation portions of the question or the response will be deemed inadequate.

5.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his heart murmur to include chest pain and shortness of breath.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

6.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his genitourinary symptoms, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:
(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  Then readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran with a Supplemental Statement of the Case and afford him the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


